Citation Nr: 1037379	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  07-29 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for skin cancer, to include 
as due to herbicide exposure.

2.  Entitlement to an increased disability rating for service-
connected posttraumatic stress disorder (PTSD), currently 
evaluated as 50 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.  
Service in the Republic of Vietnam is indicated by the evidence 
of record.   

These matters come before the Board of Veterans' Appeals (Board) 
on appeal of November 2005 and July 2008 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia which continued the 50 percent 
disability rating assigned to the Veteran's PTSD and denied his 
claim of entitlement to service connection for skin cancer, 
respectively. 

The Veteran testified at a Travel Board hearing which was chaired 
by the undersigned Veterans Law Judge at the Huntington RO in 
August 2010.  A transcript of the hearing has been associated 
with the Veteran's VA claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran if 
further action is required.

Referred issues

In December 2009, the Veteran filed a claim seeking entitlement 
to service connection for ischemic heart disease, claimed as due 
to herbicide exposure. This issue has not yet been adjudicated by 
the RO, and is referred to the RO for appropriate action.  See 
Godfrey v. Brown, 7 Vet. App. 398 (1995) [the Board does not have 
jurisdiction of issues not yet adjudicated by the RO].




REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this case 
must be remanded for further evidentiary development.  

During the August 2010 hearing, the Veteran testified that he 
applied for benefits from the Social Security Administration 
(SSA).  See the hearing transcript, page 6.  Medical records 
associated with any such decision may shed light on the nature of 
the Veteran's claimed disabilities.  An effort should therefore 
be made to obtain such records.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992) [VA's duty to assist includes obtaining 
records from SSA and giving appropriate consideration and weight 
in determining whether to award or deny VA disability 
compensation benefits]. 

The record indicates that the Veteran was last afforded a medical 
examination in connection with his increased rating claim in 
December 2008.  VA's duty to assist the Veteran includes 
obtaining a thorough and contemporaneous evaluation where 
necessary to reach a decision on the claim.  See 38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159 (2009).   Since the 
Veteran's case is being remanded for additional development the 
Board believes a more contemporaneous examination is necessary to 
adequately address the nature of the Veteran's disability.   The 
RO should also take this opportunity to obtain recent VA 
treatment records.

With respect to the Veteran's claim of entitlement to service 
connection for skin cancer, the record indicates that he has been 
diagnosed with squamous cell carcinoma.  See a November 2007 
treatment record.  Furthermore, the Veteran is presumed to have 
been exposed to herbicides based on his Vietnam service.  See 38 
U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e) (2009).  Currently, 
the evidence of record does not include a medical opinion 
discussing the potential relationship between the Veteran's 
current disability and his military service, to include presumed 
herbicide exposure therein. Under these circumstances, a medical 
nexus opinion must be obtained.  See Charles v. Principi, 16 Vet. 
App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2009).

Accordingly, the case is REMANDED for the following action:

1. VBA should contact the SSA for the purpose 
of obtaining all decisions and records from 
that agency that pertain to the Veteran's 
claim for disability benefits.  Any records 
so obtained should be associated with the 
Veteran's VA claims folder.  Any notice from 
SSA that these records are not available 
should be noted in the Veteran's claims 
folder.

2.  Obtain the Veteran's VA medical records 
from the Beckley facility for treatment since 
November 2008.

3.  Once the above action has been completed, 
VBA should make arrangements for the Veteran 
to be examined for the purpose of assessing 
the current severity of his service-connected 
PTSD.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  A report 
of the examination should be associated with 
the Veteran's VA claims folder.

4.  VBA should arrange for a health care 
provider with appropriate expertise to review 
the Veteran's VA claims folder and provide an 
opinion, with supporting rationale, as to 
whether the Veteran's diagnosed skin cancer 
is related to his military service, to 
include his presumed exposure to herbicides 
in Vietnam.  If the reviewing examiner finds 
that physical examination of the Veteran 
and/or diagnostic testing is necessary, such 
should be accomplished. A report should be 
prepared and associated with the Veteran's VA 
claims folder.



5.  VBA should then readjudicate the 
Veteran's claims.  If the benefits sought on 
appeal remain denied, VBA should provide the 
Veteran and his representative with a 
supplemental statement of the case and allow 
an appropriate period of time for response. 
The case should then be returned to the Board 
for further consideration, if otherwise in 
order.                                                                                                                                                                                             

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


